Citation Nr: 1443096	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  12 09-890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	Ryan Farrell, Agent


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2000 to October 2000.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision of the Hartford, Connecticut, Regional Office (RO) of the Department of Veterans Affairs (VA) that continued a 10 percent rating.

In November 2013, the Board remanded the case for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is service connected for left knee menisci tears, anterior cruciate ligament tear, and scars.  His disability has been rated 10 percent pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5259, covering symptomatic removal of semilunar cartilage. 

The Board remanded this case in November 2013 in order to get a current VA examination.  At his December 2013 examination, the examiner diagnosed the Veteran with an additional disability in his left knee, degenerative joint disease.  The examiner did not state whether this disability is related to his in-service injury, is secondary to his service-connected disability, or has a separate etiology.  An additional opinion is required.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion regarding the etiology of the Veteran's degenerative joint disease from an appropriate medical professional, preferably the same examiner who performed the Veteran's VA examination in December 2013.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  If the examiner determines that an opinion cannot be offered without first examining the Veteran, schedule the Veteran for an appropriate examination.

Regardless of whether an examination is performed, the examiner is to answer the following questions:

a)  Is it at least as likely as not (a 50 percent or greater probability) that the diagnosed degenerative joint disease in his left knee is related to his active service, including the in-service incident resulting in his service-connected left knee disability?  

b)  Is it at least as likely as not that the degenerative joint disease in his left knee is proximately due to, or aggravated by, his service-connected left knee disability?  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



